Title: To James Madison from Thomas FitzSimons, 14 January 1804
From: FitzSimons, Thomas
To: Madison, James



Sir
Philada. 14 January 1804
At the Request of my good friends Messrs. Nicklin & Griffith I take the liberty of incloseing to you a statement of a Claim which they have now depending in france the Acuracy of which may be Relyd on. The Case is so hard and the amount so considerable as to Induce them to hope that Government will grant them such Assistance in obtaining Restitution (either by recommending it to their minister or by such other means as it may Judge effectual) as the nature of it will admit. It is believed that if the instances in which this government has complyd with the 4th. article of the Convention were enumerated it would be usefull and if any such have occurred I have to request that you would direct a List to be furnished.
It will be observed that the Sole pretence for Condemning this property was the want of a Role de Equipage the neccessity for whic⟨h⟩ was not known when the ship sailed from America in all other Respects Every document was fair & regular the American ownership unquestionable.
If under these Circumstances the interposition of Government Can be obtained there is no doubt it will be highly usefull & as such will be acknowledged by the Gent Concerned. With respect I am sir Yr. Mo hble servt
Thos. FitzSimons
 

   
   RC (DNA: RG 76, Records Relating to French Spoliation Claims). In December 1963 this document was held in the spoliation records at the National Archives; in 2001 the editors were unable to locate it there.



   
   Enclosure not found, but it presumably dealt with the claim of Philip Nicklin and Robert E. Griffith for their ship New Jersey, which was seized on 12 Feb. 1798 by the French privateer Le Labourdin while returning from Canton and condemned at the city of Santo Domingo (Memorial of the Owners and Underwriters of the American Ship, the New Jersey … [Philadelphia, 1806; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 10856], pp. 3, 5, 19).



   
   Article 4 of the Convention of 1800 listed the papers vessels were required to carry as proofs of ownership, one of which was a rôle d’équipage enumerating all members of the crew and all passengers (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:459–62).


